Citation Nr: 0931874	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected scar, right little finger, ventral surface.

2.  Entitlement to a compensable evaluation for service-
connected scar, right ring finger, ventral surface.

3.  Entitlement to an increased evaluation for service-
connected right little and ring finger, status post split 
thickness skin graft, ulnar neuropathy, limitation of motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in December 2005 for additional development.

In November 2006, the Board issued a decision on the claims 
on appeal.  Thereafter, the Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2008, the Court vacated the Board's 
November 2006 decision and remanded the matter for further 
adjudication.  In September 2008, the Court withdrew the July 
2009 Court decision and once again vacated the November 2006 
Board decision.


FINDING OF FACT

The Veteran died in July 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the Veteran.  Cf. 38 C.F.R. § 
20.1106 (2008).


ORDER

This appeal is dismissed due to the death of the Veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


